Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8 and 13-14, drawn to a bulk processor for an item.
Group II, claims 15-19, drawn to a bulk processor for a product.
Group III, claims 20-22, drawn to a door for a processing chamber in bulk processor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a processing chamber having an inlet and outlet, a conveyor, and a fan, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Caridis et al. (US 6,146,678 A1) as stated in the written opinion of the ISA.  
Caridis teaches an oven 10 having an inlet 11 and outlet 12, a conveyor 13 which extends through the oven body and the outlet (figures 1-2; column 5 lines 24-28). The oven comprises an axial flow fan or blower assembly (figures 2-3; column 7 lines 19-24 and 50-55).
Groups II-III lack unity of invention because even though the inventions of these groups require the technical feature of a processing chamber having an inlet and outlet, a conveyor, a door and a fan mounted in the door, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Caridis et al. (US 6,146,678 A1) in view of Distaso et al. (US 2010/0139641 A1).
Caridis teaches an oven as stated above.
Distaso et al. teaches an oven (abstract) comprising fan 15 for oven cavity 8, where the fan can be located on door 50 (figure 1; paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Caridis to place the fan on the door as a matter of preference for the particular location of the fan, to adjust convection conditions as desired, or to include a supporting/auxiliary fan in the case that the primary fan (e.g. in the back of the oven) fails or requires maintenance.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of an axial flow fan, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Caridis et al. (US 6,146,678 A1) as stated in the written opinion of the ISA.  
Caridis teaches an oven 10 having an inlet 11 and outlet 12, a conveyor 13 which extends through the oven body and the outlet (figures 1-2; column 5 lines 24-28). The oven comprises an axial flow fan or blower assembly (figures 2-3; column 7 lines 19-24 and 50-55).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792